     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 1 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMANTHA SIVA KUMARAN, et al.,

                                 Plaintiffs,                          19cv08345 (MKV) (DF)
                 -against-                                           AMENDED
                                                                     PROTECTIVE ORDER
 NORTHLAND ENERGY TRADING, LLC, et al.,

                                 Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

        WHEREAS, pro se plaintiff Samantha Siva Kumaran (“Kumaran”) filed a motion

seeking the entry of a protective order pursuant to Federal Rule of Civil Procedure 26(c) to

protect the confidentiality of nonpublic and competitively sensitive information that any party

(herein, a “Party,” and, collectively, the “Parties”) may need to disclose in connection with

discovery in this action (Dkt. 54); and

        WHEREAS plaintiff The A Star Group, d/b/a Trimetrics, did not appear through

counsel in this case until after Kumaran had filed her motion (see Dkts. 68, 69), and took no

position on the motion; and

        WHEREAS Defendants did not dispute that a protective order would be warranted in

this case; and

        WHEREAS, upon review of the submissions of Kumaran and Defendants, this Court

found that good cause existed for issuance of an appropriately tailored protective order

governing the pretrial phase of this action; and

        WHEREAS, Kumaran and Defendants were unable to agree to the terms of a proposed

protective order, and therefore submitted competing proposals (Dkts. 54-2 and 58-1); and

        WHEREAS, upon review of the competing proposals, this Court found that, despite the


                                                   1
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 2 of 13




general propriety of Defendants’ proposed order, certain modifications would be appropriate for

the sake of clarity; and

         WHEREAS, this Court issued a Protective Order (Dkt. 85) on October 19, 2020; and

         WHEREAS, Kumaran, who continued to have concerns regarding provisions of the

Protective Order, filed a motion for reconsideration (Dkts. 87, 91, 92), and

         WHEREAS, this Court held a conference with Kumaran and counsel for Defendants on

December 16, 2020 to hear oral argument on Kumaran’s motion, and upon consideration of the

Parties’ positions, found that certain amendments should, in fact, be made to the Protective

Order,

         IT IS HEREBY ORDERED that Kumaran’s motion for reconsideration (Dkts. 87, 91,

92) is granted, and, upon reconsideration, the Protective Order previously issued by the Court is

modified to the extent set forth herein, such that any person subject to this Amended Protective

Order – including without limitation the Parties to this action (including their respective

corporate parents, successors, and assigns), their representatives, agents, experts, and

consultants, all third parties providing discovery in this action, and all other interested persons

with actual or constructive notice of this Amended Protective Order – shall adhere to the

following terms, upon pain of contempt:

         1.     Any person subject to this Amended Protective Order who receives from any

other person “Discovery Material” (i.e., information of any kind produced or disclosed in the

course of discovery in this action) that a person has designated as “Confidential” pursuant to the

terms of this Amended Protective Order, shall not disclose such Confidential Discovery

Material to anyone else except as expressly permitted hereunder.

         2.     Any Party (or non-party called upon to produce information in discovery) may




                                                  2
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 3 of 13




designate Discovery Material as confidential. The Party or person producing or disclosing

Discovery Material (the “Producing Party”) or the Party receiving Discovery Material (the

“Receiving Party”) may designate as Confidential only the portion of such material that it

reasonably and in good faith believes consists of:

                 a.    non-public financial information (including without limitation profitability

        reports or estimates, percentage fees, design fees, royalty rates, minimum guarantee

        payments, sales reports, and sale margins);

                 b.    non-public material relating to ownership or control of any non-public

        company;

                 c.    non-public business plans, product development information, or marketing

        plans;

                 d.    any information of a personal or intimate nature regarding any individual;

                 e.    “Timetrics Software,” “Related Works,” the “OBT Book,” “STORM,”

        Defendants’ “Baseline P&L,” and the Parties’ respective “book management models and

        pricing models”;

                 f.    names and identifying information of and agreements with the Parties’ or

        the Parties’ affiliates’ respective brokers, vendors, suppliers, customers, clients,

        investors, partners, and futures commission merchants (“FCMs”);

                 g.    trades and trading statements, and other documents that disclose actual or

        proposed trading or hedging positions (including volumes, strikes, prices, and types of

        instruments) in the respective trading accounts from the FCMs; or

                 h.    any other category of information hereinafter given confidential status by

        the Court, after the date of this Amended Protective Order.




                                                  3
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 4 of 13




      3.       This Amended Protective Order applies to (1) Confidential Discovery Material;

(2) information copied or extracted from Confidential Discovery Material; and (3) copies,

excerpts, or compilations of Confidential Discovery Material. This Amended Protective Order,

however, does not cover information that is in the public domain at the time of disclosure to a

Receiving Party (i.e., a recipient of Discovery Material).

      4.       Recipients of Confidential Discovery Material under this Amended Protective

Order may use such material solely for the prosecution, defense, or settlement of claims of this

action, any appeals thereto, mediation or trials, and not for any other purpose, including personal,

business, commercial, or competitive purposes or in any other litigation or administrative

proceeding (the “Purpose”).

      5.       Each person who has access to Confidential Discovery Material shall take all due

precautions to prevent the unauthorized or inadvertent disclosure of such material. Confidential

Discovery Material may be disclosed only to the categories of persons and under the conditions

described in this Amended Protective Order, as permitted only under Paragraphs 12-14

hereunder. When the action, including all appeals, has been terminated, a Receiving Party must

comply with the provisions of Paragraph 21 below.

      6.       With respect to the Confidential Portion of any Discovery Material other than

deposition transcripts and exhibits, the Producing Party or its counsel may designate such portion

as “Confidential” by: (a) stamping or otherwise clearly marking as “Confidential” the Discovery

Material or portion thereof in a manner that will not interfere with legibility or audibility; and

(b) producing for future public use another copy of said Discovery Material with the Confidential

information redacted.




                                                  4
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 5 of 13




      7.       A Party or its counsel may designate deposition exhibits or portions of deposition

transcripts as Confidential Discovery Material either by: (a) indicating on the record during the

deposition that a question calls for “Confidential Information,” in which case the reporter will

bind the transcript of the designated testimony in a separate volume and mark it as “Confidential

Information Governed by Amended Protective Order;” or (b) notifying the reporter, the Parties

(if pro se) and all counsel of record, in writing, within 30 days after receipt of the deposition

transcript, of the specific pages and lines of the transcript that are to be designated as

“Confidential,” in which case the Parties and/or their counsel of record receiving the transcript

will be responsible for marking the copies of the designated transcript in their possession or

under their control as directed by the Producing Party or that person’s counsel. During the

period following a deposition and the 30-day period after receipt of the deposition transcript, all

Parties will treat the entire deposition transcript as if it had been designated Confidential.

      8.       For information produced in some form other than as a document and for any

other tangible items, the Producing Party shall affix in a prominent place on the exterior of the

container or containers in which the information or item is stored the legend “Confidential.” If

only a portion or portions of the information or item warrant protection, the Producing Party, to

the extent practicable, shall identify the portion designated as “Confidential.”

      9.       If at any time before the trial of this action a Party realizes that it should have

designated as Confidential some portion(s) of Discovery Material that was previously produced

without limitation, the Producing Party may so designate such material by notifying all prior

recipients in writing. Thereafter, this Court and all persons subject to this Amended Protective

Order will treat such designated portion(s) of the Discovery Material as Confidential. In

addition, the Producing Party shall provide each other Party with replacement versions of such




                                                   5
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 6 of 13




Discovery Material that bears the “Confidential” designation within five business days of

providing such notice.

      10.         If timely corrected, an inadvertent failure to designate Discovery Material as

Confidential does not waive the Producing Party’s right to secure protection under this Amended

Protective Order for such material.

      11.         Nothing contained in this Amended Protective Order will be construed as: (a) a

waiver by a Party or person of its right to object to any discovery request; (b) a waiver of any

privilege or protection; or (c) a ruling regarding the admissibility at trial of any document,

testimony, or other evidence.

      12.         Where a Party has designated Discovery Material as Confidential, any other Party

and any other person subject to this Amended Protective Order may disclose such information

only to the following persons:

                  a.     the Parties to this action, their insurers, and counsel to their insurers;

                  b.     counsel retained specifically for this action (i.e., counsel of record),

        including any paralegal, clerical, or other assistant that such outside counsel employs and

        assigns to this matter;

                  c.     outside vendors or service providers (such as copy-service providers and

        document management consultants) that a Party or its counsel hire and assign to this

        matter;

                  d.     any mediator or arbitrator that the Parties engage in this matter or that this

        Court appoints, provided such person has first executed a Non-Disclosure Agreement in

        the form annexed as Exhibit A hereto;




                                                    6
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 7 of 13




               e.      as to any document, its author, its addressee, and any other person

        indicated on the face of the document as having received a copy;

               f.      any witness who a Party in good faith believes may be called to testify at

        trial or deposition in this action, provided such person has first executed a

        Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

               g.      any person whom a Party or its counsel retains to serve as an expert

        witness (discussed in Paragraph 14) or otherwise provide specialized advice in

        connection with this action, provided such person has first executed a Non-Disclosure

        Agreement in the form annexed as Exhibit A hereto;

               h.      stenographers engaged to transcribe depositions the Parties conduct in this

        action; and

               i.      this Court, including any appellate court, its support personnel, and court

        reporters.

       13.     Before disclosing any Confidential Discovery Material to any person referred to

in subparagraphs 12(d), 12(f) or 12(g) above, the Party or counsel must provide a copy of this

Amended Protective Order to such person, who must sign a Non-Disclosure Agreement in the

form annexed as Exhibit A hereto stating that he or she has read this Amended Protective Order

and agrees to be bound by its terms. Said Party or counsel must retain each signed

Non-Disclosure Agreement, hold it in escrow, and produce it to the opposing Party or counsel

either before such person is permitted to testify (at deposition or trial) or at the conclusion of the

case, whichever comes first.

       14.     The following applies to an expert (as defined in Federal Rule of Civil Procedure

26(a)(2)) (an “Expert”) whom a Party retains:




                                                  7
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 8 of 13




              a.       If a Party intends to show an Expert any Confidential Discovery Material

       that any other Party has so designated, the Party must first disclose to the other Parties

       the Expert’s name, resume, and current employment.

              b.       The other Parties will have one week (seven days) to object to the Expert’s

       viewing of said Confidential Discovery Material, provided the objecting Party has a

       good-faith basis for the objection (e.g., the Expert is a direct competitor of the objecting

       Party and his or her review of Confidential Discovery Material will cause the objecting

       Party undue harm, for example by giving the Expert an unfair competitive advantage) (an

       “Objection”).

              c.       In the event of an Objection, the Parties will have one week (seven days)

       to meet and confer in good faith in an attempt to resolve any dispute concerning the

       Expert’s proposed review of the Confidential Discovery Material.

              d.       If agreement cannot be reached after the Parties meet and confer, then the

       Parties shall file a joint letter request for a telephone conference call with the Court to

       obtain a ruling within the following two weeks (14 days). The joint letter shall be no

       more than five pages, and, in it, the Party objecting to the Expert’s proposed review of

       Confidential Discovery Material shall state, with particularity, the grounds for the

       objection.

              e.       Until such application is resolved, Confidential Discovery Material

       designated by the objecting Party shall not be shown to the Expert.

       15.    If a Party desires to submit Confidential Discovery Material to the Court in

connection with a motion or otherwise, the Party shall seek the Court’s approval in accordance

with Rule 9(B) of Judge Vyskocil’s Individual Rules of Practice in Civil Cases.




                                                 8
     Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 9 of 13




       16.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. The Parties shall file an

unredacted copy of the Confidential Court Submission under seal in accordance with Rule 9(B)

of Judge Vyskocil’s Individual Rules of Practice in Civil Cases.

       17.     Any Party who objects to any designation of confidentiality may at any time prior

to the trial of this action serve upon counsel for the Producing Party a written notice stating with

particularity the grounds of the objection. If the Parties cannot reach agreement promptly, the

Parties and/or their counsel will address the dispute to this Court in accordance with Rule 3(D) of

Judge Vyskocil’s Individual Rules of Practice in Civil Cases.

       18.     The Court retains discretion whether to afford confidential treatment to any

Discovery Material designated as Confidential and submitted to the Court in connection with any

motion, application, or proceeding that may result in an order and/or decision by the Court. All

persons are hereby placed on notice that the Court is unlikely to seal or otherwise afford

confidential treatment to any Discovery Material introduced in evidence at trial, even if such

material has previously been sealed or designated as Confidential. Any application to maintain

the confidentiality of any documents or information at trial shall be made to the trial judge, in

advance of trial.

       19.     Nothing in this Amended Protective Order will prevent any Party from producing

any Confidential Discovery Material in its possession in response to a lawful subpoena or other

compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party as soon as is




                                                 9
    Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 10 of 13




reasonably possible, and if permitted by the time allowed under the request, at least 10 days

before any disclosure. Upon receiving such notice, the Producing Party will bear the burden to

oppose compliance with the subpoena, other compulsory process or other legal notice if the

Producing Party deems it appropriate to do so.

       20.     If, in connection with this action, a Party or person learns that it inadvertently

disclosed Confidential Discovery Material to any person not authorized under this Amended

Protective Order, or inadvertently included Confidential Discovery Material without redaction in

a document filed with the Court, that Party shall promptly: (a) notify in writing the Parties and

persons of the unauthorized disclosure; (b) use its best efforts to retrieve the unredacted

Confidential Discovery Material; (c) apply to remove such Confidential Information from a

document filed with the Court and refile a redacted version in accordance with Paragraph 15

above; (d) inform the person or persons to whom unauthorized disclosures were made of all the

terms of this Amended Protective Order, and (e) request such person or persons to execute the

Non-Disclosure Agreement in the form annexed as Exhibit A hereto.

       21.     Within 60 days of the final disposition of this action – including all appeals – all

recipients of Confidential Discovery Material must either return it – including all copies

thereof – to the Producing Party, or, upon permission of the Producing Party, destroy such

material – including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained in this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,




                                                 10
    Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 11 of 13




correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Amended Protective Order.

       22.     This Amended Protective Order will survive the termination of the litigation and

will continue to be binding upon all persons to whom Confidential Discovery Material is

produced or disclosed.

       23.     This Court shall retain jurisdiction over all persons subject to this Amended

Protective Order to the extent necessary to enforce any obligations arising hereunder or to

impose sanctions for any contempt thereof.

       24.     In light of this Court’s issuance of this Amended Protective Order, the Clerk of

Court is directed to close the motions filed at Dkts. 87, 91, and 92 on the Docket of this action.

Dated: New York, New York
       December 29, 2020

                                                      SO ORDERED


                                                      __________________________
                                                      DEBRA FREEMAN
                                                      United States Magistrate Judge

Copies to:

All parties (via ECF)




                                                 11
Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 12 of 13




             EXHIBIT A
    Case 1:19-cv-08345-MKV-DCF Document 102 Filed 12/29/20 Page 13 of 13




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 SAMANTHA SIVA KUMARAN, et al.,
                                                                       19cv3853 (MKV) (DF)
                                 Plaintiffs,
                                                                       NON-DISCLOSURE
                 -against-
                                                                         AGREEMENT
 NORTHLAND ENERGY TRADING, LLC, et al.

                                 Defendants.


       I, _______________________________ , acknowledge that I have read, understand,

and agree to be bound by the Amended Protective Order in this action governing the non-

disclosure of those portions of Discovery Material that have been designated as Confidential. I

agree that I will not disclose such Confidential Discovery Material to anyone other than for

purposes of this litigation and that at the conclusion of the litigation I will return all discovery

information to the Party or attorney from whom I received it. By acknowledging these

obligations under the Amended Protective Order, I understand that I am submitting myself to

the jurisdiction of the United States District Court for the Southern District of New York for the

purpose of any issue or dispute arising hereunder and that my willful violation of any term of

the Amended Protective Order could subject me to punishment for contempt of Court.



                                                       By:


                                                       Dated:
